*1224Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, was charged in two separate misbehavior reports with violating various prison disciplinary rules. In connection with the first report, petitioner pleaded guilty with an explanation to possessing outdated medication. With respect to the second report, petitioner pleaded guilty to violating urinalysis testing procedures and refusing a direct order. Following administrative appeal, this CPLR article 78 proceeding ensued.
We confirm. Given that petitioner pleaded guilty to the charges against him, he is precluded from challenging the sufficiency of the evidence supporting the determination of guilt (see Matter of Wilson v Dubray, 54 AD3d 1089, 1090 [2008]). Furthermore, petitioner’s claim that his institutional record contains inaccurate information is not properly before us inasmuch as he has not exhausted his administrative remedies (see 7 NYCRR part 5; Matter of Barclay v Summers, 60 AD3d 1181 [2009]; Matter of Rivera v Joy, 50 AD3d 1333, 1334 [2008]; Matter of Pickett v Long, 229 AD2d 802, 803 [1996]). Petitioner’s remaining contentions have been examined and, to the extent preserved, are unavailing.
Mercure, J.P, Peters, Rose, Malone Jr. and McCarthy, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.